DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  Please change “resources” to “recesses”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
For examination purposes, “the internal air flow passage” will be examined as “the lower internal air flow passage”. 
Claims 2-19 are rejected for depending from claim 1. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEVIN et al. (US 2011/0073121).
With respect to claims 1 and 20, LEVIN et al. discloses a vaporizer for vaporizing botanical substances (Abstract). The device comprises a heating body, 10, (Figures 3 and 4; Paragraph [0034]); an internal heating cavity, (e.g. space between 18 and 21 in figure 4), a lower internal airflow passaged configured to couple with a hollow pipe stem, 16, and in fluid communication with the internal heating cavity (Paragraphs [0034]-[0036]; Figure 4). The vaporizer further comprises an aromatic substance support, 13, disposed between the internal air 
[AltContent: textbox (Aromatic support between internal heating cavity and lower internal air flow passage)][AltContent: arrow][AltContent: oval][AltContent: textbox (Lower internal air flow passage coupled to hollow stem)][AltContent: arrow][AltContent: textbox (Internal heating cavity)][AltContent: arrow][AltContent: oval][AltContent: textbox (Upper internal air flow passage)][AltContent: arrow]
    PNG
    media_image1.png
    516
    525
    media_image1.png
    Greyscale

LEVIN et al. further discloses a heat exchanger, 11, (Abstract; Paragraph [0029]) coupled to the heating body and include a thermal intake, 21, configured to received heat energy (Paragraphs [0030]-[0033]) and a gas permeable array, 18, coupled to the thermal intake with screws, 23, (Paragraphs [0032] and [0033]) such that heat is capable of being transferred from the thermal intake to the gas permeable array as fluid passes therebetween (Paragraphs [0035] and 
With respect to claim 2, LEVIN et al. discloses that the vaporizer comprises a lower portion, 17, and an upper portion, 22, connected together and are capable of being separable from via screws (Paragraphs [0012], [0030], [0033]). 
With respect to claim 3, LEVIN et al. disclose that the heating body includes at least one magnet to couple the lower portion and upper portion (Paragraphs [0012], [0023], [0034] and [0035]). 
With respect to claim 4, LEVIN et al. shows that the lower internal air flow passage is included at a first side (bottom side; See annotated figure 4) to which a pipe stem is coupled and the lower internal air flow passage further includes an inlet at a second end (e.g., top side) of the lower portion. 
[AltContent: oval][AltContent: textbox (Inlet )][AltContent: arrow][AltContent: textbox (Air outlet )][AltContent: arrow]
    PNG
    media_image2.png
    500
    550
    media_image2.png
    Greyscale

With respect to claim 5, LEVIN et al. shows that the internal airflow passage is in fluid communication with the internal heating cavity at a T-junction. 
[AltContent: textbox (T- junction)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    497
    479
    media_image3.png
    Greyscale

With respect to claim 6, LEVIN et al. discloses that the aromatic support portions is configured to contain an aromatic substance that is cause to vaporize by the heated air stream  (Abstract; Paragraphs [0023] and [0036]). 
With respect to claim 7, LEVIN et al. discloses that the inhaled air passes through the passages and into the user (Paragraphs [0035]-[0037]). Thus, the lower internal air passage is capable of clearing a coupled pipe stem of vapor merely by inhaling the vapor therein until it is gone. 
With respect to claim 8, 
With respect to claim 9, LEVIN et al. discloses that the thermal intake is secured to the heating body via clamping ring, 22, and presses the thermal intake to the gas permeable array (Paragraphs [0030], [0033]; Figures 2 and 4).
With respect to claim 10, LEVIN et al. discloses that the thermal intake is concave, 45, with the underside thereof in indirect contact with the gas permeable array, 28, through 19, a sloping portion, 46 and an upper portion facing clamp ring, 22, secured to the heating body via screws, 23 (Paragraphs [0011], [0030], [0031] and [0032]; Figure 2). 
With respect to claim 11, LEVIN et al. discloses that the thermal intake is a thin metal foil that is stiffened by the sloped region (Paragraph [0031]). The sloping portion is capable of being flexed when the clamping ring presses the lower portion to the gas permeable array merely by pressing the sloping portion during securing the clamping ring with a user’s finger. 
With respect to claim 13, LEVIN et al. discloses that the thermal intake is secured to an upper opening of the internal heating cavity (Figures 2 and 4; Paragraph [0031]). LEVIN et al. further discloses that the thermal intake is non porous (Paragraph [0009]). Thus, the thermal intake is capable of limiting airflow into the upper opening of the internal passageway by not allowing air to pass therethrough. 
With respect to claim 14, LEVIN et al. discloses that heat is applied to the thermal intake and heats the air, which then passes through the permeable array (Paragraph [0036]). Thus, the thermal intake and permeable array are thermally coupled through the heated air. 
With respect to claim 15, 
With respect to claim 16, LEVIN et al. discloses that heat is applied to the thermal intake so that air drawn along the pathway is rapidly warmed to the vaporization temperature. The heated air then flow through the openings at the permeable member and around the botanicals that are in the reservoir. (Paragraph [0036]). Since it is the air that heats the botanicals as the user draws on the vaporizer, the vaporizer is capable of receiving heat energy and not heating the botanicals when no inhaling is taking place, or even if the user blows into the device and reverses the flow direction. 
With respect to claim 17, LEVIN et al. discloses that heat is applied to the thermal intake so that air drawn along the pathway is rapidly warmed to the vaporization temperature. The heated air then flow through the openings at the permeable member and around the botanicals that are in the reservoir. (Paragraph [0036]). Since it is the air that heats the botanicals as the user draws on the vaporizer, the vaporizer is capable of receiving heat energy and heating the botanicals when inhaling is taking place.
With respect to claim 18, LEVIN et al. discloses that the heating body comprises concentric stepped cutouts (e.g., storage recesses) (Paragraph [0030]; Figures 2 and 4)
[AltContent: textbox (Storage recess)][AltContent: arrow]
    PNG
    media_image4.png
    540
    489
    media_image4.png
    Greyscale

With respect to claim 19, LEVIN et al. discloses that the heating body comprises concentric stepped cutouts (e.g., storage recesses) (Paragraph [0030]; Figures 2 and 4)
[AltContent: textbox (Storage recess)][AltContent: arrow]
    PNG
    media_image4.png
    540
    489
    media_image4.png
    Greyscale

LEVIN et al. discloses that the vaporizer comprises a lower portion, 17, and an upper portion, 22, connected together and are capable of being separable from via screws (Paragraphs [0012], [0030], [0033]). 
The storage recess is accessible when the lower portion is separated from the upper portion (Figure 2). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVIN et al. (US 2011/0073121) in view of  STEINBERG (US 2009/0032034)
With respect to claim 12, LEVIN et al. does not explicitly disclose that the permeable array is a plurality of wire mesh layers. STEINBERG discloses that the permeable material is a plurality of stacked, metal, mesh screens (Paragraphs [0015], [0043] and [0061]), which provides an air permeable substrate through which the heat and air can mix (Abstract; Paragraph [0036]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the permeable body of LEVIN et al. as a plurality of stacked metal screen mesh layers, as taught by STEINBERG so that the heat can be mixed with the air and create an intermediate temperature for volatizing the botanicals. 
STEINBERG doesn’t explicitly disclose that the screens include wires. LEVIN et al. discloses that screens are made of stainless steel wires (Paragraphs [0034]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the stacked mesh screens as having stainless steel wires for its heat stability. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745